DETAILED ACTION
1	This action is responsive to the amendment filed on February 12, 2021.
2	The cancellation of claim 7 is acknowledged. Pending claims are 1-6 and 8-17.
3	The rejection of the claims under 102(a)1 is withdrawn because of the applicant’s 
amendment.
4	Claims 1-6 and 8-17 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
5	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (US 2005/0274274 A1) teaches a method to form an image on a substrate (fabric) (see page, 4, paragraph, 0032), the method comprising applying to the substrate from an ink-jet ink colorant solution comprising a reactive colorant (dye) and a radiation absorber and exposing the colorant solution on the substrate to electromagnetic radiation (see page, 1 paragraph, 0014), thus causing the reactive colorant to form a visible dye (see page, 1, paragraphs, 0005-0008 and claim 1). However, the closest prior art of record (US’ 274 A1) does not teach or disclose the exposing amount of time ranging from about 1 second to about 15 second as claimed. The prior art of record (US’ 274 A1) also does not teach or disclose a printing method comprising the step of warming the textile fabric before the exposing or concurrently with the exposing or both before and concurrently with the exposing to electromagnetic radiation as claimed. The closest prior art of record (US’ 274 A1) also does not teach or disclose a liquid fluid set for dye sublimation inkjet printing comprising an electro- magnetic radiation absorbing active material comprises a plasmatic resonance absorber as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of textile printing formulation.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761